Suit on three bills of exchange for 400I. sterling, drawn by Mease and Caldwell on Thomas Barclay, payable to the plaintiff, to be placed to the credit of the ship Alexander and her cargo, which were protested.
One of the counts in the declaration charged the defendants as owners of the ship, and that they drew the bills; another count, that Mease and Caldwell drew the bills as agents of the defendants.
The partnership of the defendants in the ship and cargo being denied, it became necessary to prove it. The plaintiff’s counsel offered Samuel Caldwell, one of the defendants, to prove it, and contended that he was a competent witness for the plaintiff if he would submit to be sworn; but the court hinting their opinion that he was evidently interested, he being chargeable'-for the bills drawn by the house of Mease and Caldwell which were protested, and by throwing part of the burthen on the other defendants, would thereby exonerate himself pro tanto, the witness was waved and the plaintiff afterwards became nonsuit.